Citation Nr: 1505827	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability secondary to service-connected right knee disability.

2.  Entitlement to service connection for a left hip disability secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1979.  The Veteran had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal initially included the issue of entitlement to service connection for a left knee disability.  Entitlement to service connection for a left knee disability was granted by the RO in a January 2010 rating decision.  As this is considered a full grant of the benefits sought, this issue is no longer in appellate status and is not before the Board at this time.

The Veteran was afforded a hearing at the RO before a Decision Review Officer in July 2009.  In his March 2010 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for November 2012 Board hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran has claimed service connection for a left hip disability and a low back disability, both as secondary to his service-connected right knee disability.  The Veteran was afforded VA examinations in July 2008 and December 2009.  The July 2008 VA examiner noted degenerative disease of the left hip and degenerative disease of the lumbar spine.  The December 2009 VA examiner reported that the Veteran does not have significant degenerative joint disease (DJD) of the left hip and has mild DJD of the lumbosacral spine.  Both examiners provided negative opinions regarding the whether the left hip disability and low back disability are secondary to the Veteran's service-connected right knee disability.

However, in his March 2010 substantive appeal, the Veteran essentially contends that he was not provided adequate VA examinations.  He contends that all of his treatment records were not reviewed, specifically treatment records dating since January 2008, and that the examination reports do not adequately address his contention that his right knee disability caused pain, abnormal weight-bearing, and an abnormal gait that in turn caused his left hip and low back disabilities.

Therefore, the Board finds that updated VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Additionally, the Board finds that addendum opinions, and new VA examinations if deemed necessary, adequately addressing the Veteran's contention that his right knee disability caused pain, abnormal weight-bearing, and an abnormal gait that in turn caused his left hip and low back disabilities should be provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The examiner should also opine on whether or not any left hip or low back disability is directly related to the Veteran's military service.


Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records pertaining to treatment for a left hip, low back, or right knee condition, dating since January 2008.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, forward the claims file to a VA examiner, who conducted either the July 2008 or December 2009 VA examination, if available, or to an examiner qualified to provide the opinions requested below.  If the examiner determines that a VA examination is necessary to provide the opinions, then the Veteran should be scheduled for one.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

Then, the examiner should respond to the following:

a. Clarify whether or not the Veteran has a diagnosed left hip disability or a low back disability.  In addressing this question, the examiner should consider the left hip and low back degenerative changes and DJD reported by the July 2008 and December 2009 VA examiners, respectively.

b. For any currently diagnosed left hip disability or low back disability, the examiner should provide an opinion as to whether the left hip disability or low back disability at least as likely as not (50 percent probability or greater) is related to the Veteran's military service.  The examiner should explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner should opine as to whether any left hip disability or low back disability is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's service-connected right knee disability.  The examiner must address any pain, abnormal weight-bearing, and abnormal gait caused by the Veteran's service-connected right knee disability and their impact, if any, on any diagnosed left hip disability or low back disability.  If the examiner finds that the service-connected right knee disability aggravated either the left hip or low back disability, the examiner must attempt to establish the severity of the left hip or low back disability prior to aggravation by the service-connected right knee disability.  The examiner should provide the medical reasoning for the conclusions reached.

3.  Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

